03/23/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs February 27, 2018

       STEVEN O. HUGHES-MABRY v. RANDY LEE, WARDEN and
                     STATE OF TENNESSEE

                 Appeal from the Criminal Court for Sullivan County
                      No. S54,919   William K. Rogers, Judge


                            No. E2017-01652-CCA-R3-ECN


The Petitioner, appeals from the Sullivan County Criminal Court’s summary dismissal of
his petition for a writ of error coram nobis. The Petitioner contends that the coram nobis
court erred by summarily dismissing his petition as having been untimely filed and for
failing to state a cognizable claim for relief. Following our review, we agree with the
coram nobis court that the Petitioner is attempting to relitigate the denial of his pretrial
suppression motion. Accordingly, we affirm the judgment of the coram nobis court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Steven O. Hughes-Mabry, Mountain City, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; and Barry P. Staubus, District Attorney General, for the appellee, State
of Tennessee.

                                    OPINION
                              FACTUAL BACKGROUND

        This case arises from two undercover officers’ conducting surveillance at a gas
station in Kingsport on October 30, 2007. Thereafter, the Petitioner was convicted of
possession of 0.5 grams or more of cocaine with the intent to sell or deliver within 1000
feet of a school zone, introduction of contraband into a penal institution, and driving on a
suspended license. See Tenn. Code Ann. §§ 39-16-201, 39-17-417, 39-17-432 & 55-50-
504. He was sentenced to concurrent terms of fifteen years, three years, and six months,
respectively. A full recitation of the underlying facts can be found in this court’s opinion
on direct appeal. See State v. Steven O. Hughes-Mabry, No. E2011-02255-CCA-R3-CD,
2013 WL 4046466, at *1-3 (Tenn. Crim. App. May 16, 2013), perm. app. denied (Tenn.
Oct. 16, 2013).

        Prior to trial, the Petitioner filed a motion to suppress “all evidence obtained,
arising from, and incident to the stop, arrest and search conducted by agents of the
Kingsport Police Department and/or the Sullivan County Sheriff’s Department.”
Hughes-Mabry, 2013 WL 4046466, at *1. As grounds for suppression, the Petitioner
contended that he “did not engage in a consensual encounter with law enforcement
officials, nor was there a reasonable basis or probable cause for an investigatory stop or
probable cause for a seizure.” The trial court denied the motion.

       The Petitioner raised this issue, among others, on direct appeal. He argued that his
suppression motion was improperly denied, specifically that the evidence “was obtained
without a reasonable suspicion for an investigatory stop and therefore without probable
cause for a search” in violation of his Fourth Amendment rights. Hughes-Mabry, 2013
WL 4046466, at *4. He additionally framed the issue as follows: “The trial court erred in
denying the [Petitioner’s] motion to suppress because the officers[’] actions were not
within a community caretaker function and there was not a consensual conversation. The
officers lacked a sufficient basis for an investigatory stop of the [Petitioner].” Id. This
court affirmed, concluding,

               In [State v.] Butler, we held that “an officer may legitimately
       approach a vehicle parked in a public place and make a request for
       identification of the driver.” 795 S.W.2d [680,] 685 [(Tenn. Crim. App.
       1990)]. In this case, the officers had actually seen the [Petitioner’s] driving
       the vehicle before walking up to him in a public place and requesting
       identification. The [Petitioner] consented to speak with Sgt. Crawford, and
       upon questioning, he could not provide a valid driver’s license. As relied
       upon by the State in their argument, Tennessee Code Annotated section 55-
       50-351(a) provides, in pertinent part, as follows:

                     Every licensee shall have such licensee’s license in
              immediate possession at all times when operating a motor
              vehicle and shall display it upon demand of any officer or
              agent of the department or any police officer of the state,
              county or municipality . . . . [A]ny other law enforcement
              officer . . . has the right to demand the exhibition of the
              license of any operator of a motor-driven cycle as described
              in § 55-8-101, and effect the arrest of any person so found to
              be in violation of this section.

                                             -2-
          Tenn. Code Ann. § 55-50-351(a) (emphasis added). Sgt. Crawford acted
          within his authority to detain the [Petitioner] when the [Petitioner] could
          not produce a driver’s license upon demand in an effort to determine the
          status of that license. At the motion to suppress hearing, Sgt. Crawford
          confirmed that after the [Petitioner] could not produce a valid driver’s
          license, he was no longer free to leave and was placed in handcuffs when he
          began acting “nervous” and “fidgety.” Sgt. Crawford thereafter determined
          that the [Petitioner’s] license was suspended and properly arrested him for
          that violation. After the officer’s lawful approach and subsequent lawful
          detention of the [Petitioner] to determine the status of his license, the events
          which unfolded gave rise to probable cause for the [Petitioner’s] arrest for
          driving on a suspended license. Butler, 795 S.W.2d at 685; see also State v.
          Ronnie Harrison Gibbs, No. 03C01-9404-CR-001, 1995 WL 455941, at *5
          (Tenn. Crim. App. Aug. 2, 1995).

                  Sgt. Crawford approached the [Petitioner] in a public place after
          seeing the [Petitioner] drive a vehicle, requested a driver’s license after the
          [Petitioner] agreed to speak with him, and thereafter detained the
          [Petitioner] when he could not produce one. This Sgt. Crawford could
          legitimately do, notwithstanding the fact that the officers were motivated by
          their desire to investigate a possible drug transaction. See Butler, 795
S.W.2d at 685; State v. Smith, 787 S.W.2d 34, 35 (Tenn. Crim. App. 1989)
          (“Even though the officer was primarily motivated by the radio report, if
          his actions were reasonable on other grounds, even if the reasons are not
          articulated by the officer, the stop would be legal.”).

Hughes-Mabry, 2013 WL 4046466, at *8-9 (footnote omitted). The Petitioner’s
subsequent request for post-conviction relief was likewise unsuccessful. See Steven O.
Hughes-Mabry v. State, No. E2015-00398-CCA-R3-PC, 2015 WL 8357062 (Tenn. Crim.
App. Dec. 9, 2015), perm. app. denied (Tenn. May 6, 2016).

       On July 26, 2017, the Petitioner filed a petition for a writ of error coram nobis
challenging these convictions. In his petition, he alleged that “his [F]ourth [A]mendment
rights were violated by the Kingsport Police [d]etectives . . . when he was approached at
the Sunoco [c]onvenience store and detained for no apparent reasons.” The Petitioner
submitted that this was not a traffic stop and that he did not “openly violate the law,” so
his detention was constitutionally illegal. He further noted that the he was neither
advised of his Miranda1 protections nor taken before a magistrate “instead of being
judge[d] by the detectives engaged in the often competitive enterprise of ferreting out
crime.” He further averred that the officers “acted fraudulently” when they asked him for
1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                -3-
his driver’s license. In support of his request for relief, the Petitioner cited to “the newly
discovered ruling” of our supreme court in State v. Tuttle, 515 S.W.3d 282 (Tenn. 2017),
which “issued a new ruling concerning search and seizure of citizens of this [S]tate[,]”
and to State v. Hawkins, 519 S.W.3d 1 (Tenn. 2017).

        The coram nobis court summarily dismissed the petition in an order filed on
August 2, 2017. The court determined that the petition was untimely filed, that due
process did not require tolling of the limitations period, and that the Petitioner “fail[ed] to
allege newly discovered evidence and instead s[ought] to relitigate the denial of his
pretrial motion to suppress on legal grounds.” This appeal followed.

                                        ANALYSIS

       A writ of error coram nobis is an extraordinary remedy available only under very
narrow and limited circumstances. State v. Mixon, 983 S.W.2d 661, 666 (Tenn. 1999).
A writ of error coram nobis lies “for subsequently or newly discovered evidence relating
to matters which were litigated at the trial if the judge determines that such evidence may
have resulted in a different judgment, had it been presented at the trial.” Tenn. Code
Ann. § 40-26-105; see State v. Hart, 911 S.W.2d 371, 374 (Tenn. Crim. App. 1995). The
purpose of a writ of error coram nobis is to bring to the court’s attention a previously
unknown fact that, had it been known, may have resulted in a different judgment. State
v. Vasques, 221 S.W.3d 514, 526-27 (Tenn. 2007). The decision to grant or deny the
writ rests within the discretion of the coram nobis court. Teague v. State, 772 S.W.2d
915, 921 (Tenn. Crim. App. 1988).

       A petition for writ of error coram nobis must be filed within one year of the date
the judgment of the trial court becomes final. See Tenn. Code Ann. §§ 27-7-103, 40-26-
105. The one-year limitations period may be tolled only when required by due process
concerns. See Workman v. State, 41 S.W.3d 100, 103 (Tenn. 2001).

        Here, the Petitioner’s judgments were filed in the trial court on October 8, 2010.
This court affirmed his judgments on May 16, 2013, and our supreme court denied
permission to appeal on October 16, 2013. The Petitioner did not file his coram nobis
petition until 2017, well past the one-year filing deadline. However, the statute of
limitations is an affirmative defense which the State bears the burden of raising. See
Harris v. State, 102 S.W.3d 587, 594 (Tenn. 2003). The State was not given the
opportunity to raise the defense in this case because the coram nobis court sua sponte
dismissed the petition without giving the State a chance to file responsive pleadings.
Nothing in the record indicates that the Petitioner was aware of the statute of limitations
or anticipated the statute of limitations being raised prior to the coram nobis court’s order
of dismissal.

                                              -4-
        Regardless, the Petitioner’s claims of newly discovered evidence are
unconvincing. He relies on “the newly discovered ruling” of our supreme court in Tuttle,
515 S.W.3d 282, which “issued a new ruling concerning search and seizure of citizens of
this [S]tate.” In Tuttle, the Tennessee Supreme Court rejected the Aguilar-Spinelli two-
prong test for determining whether an affidavit based upon information provided by a
criminal informant sufficiently established probable cause for the issuance of a search
warrant and concluded that, instead, the lower courts must use a totality-of-the-
circumstances analysis. 515 S.W.3d at 308. The Petitioner also cites to Hawkins,
wherein our supreme court concluded that the evidence preponderated against the trial
court’s finding that the encounter was consensual and instead established that the
defendant had been seized without a warrant, for purposes of the Fourth Amendment and
article I, section 7 of the Tennessee Constitution, when the defendant gave his statement
after being in continuous police custody for more than twenty-four hours and having been
questioned multiple times about the victim’s disappearance and murder. 519 S.W.3d at
35-36. The Petitioner is attempting to challenge his convictions based upon changes in
the law that occurred several years after his trial, and a coram nobis petition is not a
viable avenue to raise such issues. See Payne v. State, 493 S.W.3d 478, 486 (Tenn.
2016) (“The goal is not a redetermination of the petitioner’s criminal liability in the face
of changes in the law occurring many years after his trial.”). We fail to see how either of
these decisions amount to “newly discovered evidence” or even apply to the facts of the
Petitioner’s case.

      Additionally, the Petitioner says on appeal that the coram nobis court
“misconstrued” his claim, reasoning,

       The [Petitioner] has now come to understand that a traffic stop is one in
       which the officer employ[s] his emergency blue lights. In the present
       situation[, the Petitioner] was not driving when he was approached by the
       Kingsport undercover officers at the convenience store. Citizens aren’t
       required to have a driver[’]s license when entering or exiting a public
       convenience store.

The Petitioner’s argument again relates only to why the motion to suppress should have
been granted because of an unreasonable search and seizure—an issue that has already
been decided. He has presented no new evidence that would change that decision.

       His main concern on appeal appears to be that he was not driving or inside the car
when the officers approached him. This was a known fact, not a newly discovered one.
Moreover, the officers saw “a purple BMW, driven by the [Petitioner], enter[] the gas
station’s parking lot and park[] in front of the station, next to the unmarked police car.”
See Hughes-Mabry, 2013 WL 4046466, at *2. This court has repeatedly held that a
petition for writ of coram nobis cannot be used to relitigate a suppression motion. See
                                            -5-
Howard Hawk Willis v. State, No. E2015-00235-CCA-R3-ECN, 2016 WL 3753738, at
*14 (Tenn. Crim. App. July 7, 2016) (citing Timothy L. Jefferson v. State, No. M2014-
00756-CCA-R3-ECN, 2015 WL 2128606, at *8 (Tenn. Crim. App. May 6, 2015); Daniel
Lee Draper v. State, No. E2009-00952-CCA-R3-CD, 2010 WL 5343193, at *5 (Tenn.
Crim. App. Dec. 21, 2010)). Accordingly, we conclude that the coram nobis court did not
err in summarily dismissing the petition for writ of error coram nobis.

                                   CONCLUSION

      In consideration of the foregoing and the record as a whole, the judgment of the
coram nobis court is affirmed.



                                                _________________________________
                                                D. KELLY THOMAS, JR., JUDGE




                                          -6-